Citation Nr: 9930774	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-16 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice- connected pension by reason of 
permanent and total disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from May 1964 to September 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellant's claim for 
nonservice -connected pension benefits.

The Board notes that, during his appearance before the 
undersigned in July 1999, the appellant presented testimony 
regarding his attempt to service connect his paroxysmal 
atrial tachycardia.  Review of the record reveals show that 
the RO declined to reopen this claim in November 1998.  The 
appellant filed a Notice of Disagreement later that month.  
In December 1998, the RO issued a Statement of the Case which 
notified the appellant of his appellate rights.  To date, the 
appellant has not filed a Substantive Appeal with the RO and, 
accordingly, this issue is not currently on appeal before the 
Board.  38 C.F.R. § 20.300 (1999).


REMAND

During his appearance before the undersigned in July 1999, 
the appellant revealed that he had been in receipt of 
Supplemental Security Income (SSI) benefits from the Social 
Security Administration (SSA) since 1997.  He also indicated 
that the SSA decision was based, in part, upon examination 
conducted by the SSA.  Pursuant to 38 C.F.R. § 3.159(b), VA 
must attempt to obtain these records prior to any further 
adjudication of this claim.  Clarkson v. Brown, 4 Vet App 565 
(1993).  He also referred to a partial stomach resection due 
to stomach cancer at the University of Birmingham in 1988, 
and to testing positive on a recent VA tuberculin test for 
which he was being followed by the "Public Health Service."  
The Board is of the opinion that these records, which are not 
associated with the claims folder, may also be helpful in 
evaluating the appellant's claim.

At his hearing, the appellant claimed that, due to the 
combination of his physical impairments, he is unable to 
perform work at even a marginal level.  His VA clinical 
records reveal his treatment for degenerative joint disease 
(DJD) involving the hips with one examiner's impression of 
avascular necrosis.  He has diffuse DJD of the cervical spine 
with complaint of paresthesia, and DJD of both knees and 
shoulders.  He has been prescribed medications such as Tylox, 
Percocet and Ultram for his complaint of intractable pain.  
He uses a cane and crutches to assist in ambulation.  In 
March 1998, a VA orthopedic examiner opined that, in addition 
to loss of motion hip, knee and shoulders, the appellant 
experienced "loss of function due to pain."

Recent VA clinical records also reveal that the appellant has 
a cardiovascular disorder manifested by left and right atrial 
enlargement, marked ST abnormality and supraventricular 
tachycardia.  He has been diagnosed with anemia, presbyopia, 
cataracts and various skin disorders.  As stated above, he 
was treated for stomach cancer in 1988 and, according to the 
appellant's testimony, he underwent some type of stomach 
resection.  The Board is of the opinion that the March 1998 
VA general medical examination did not sufficiently address 
these disabilities.  As such, the appellant should be 
afforded a comprehensive VA examination, with benefit of 
review of the claims folder, which addresses severity of all 
current physical disorders.

Upon readjudication, the RO should assign disability ratings 
for the all of the above- mentioned disabilities, to include 
an assessment concerning any possible functional loss of use 
of the joints due to weakness, excess fatigability, 
incoordination, pain or pain on movement.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In view of the fact that the 
appellant has DJD of multiple joints, the RO should 
specifically adjudicate the applicability of Diagnostic Code 
5003 and VA O.G.C. Prec. Op. No. 09-98 (August 14, 1998) 
(separate ratings may be assigned under Diagnostic Codes 5257 
and 5003 where a claimant has instability of the knee and 
arthritis with limitation of motion which at least meets the 
criteria for a zero percent disability evaluation under 
Diagnostic Codes 5260 or 5261).

Accordingly, this case is REMANDED for the following action:

1.  The appellant should obtain the appellant's 
current private and VA treatment records, both 
inpatient and outpatient, as well as his clinical 
records regarding his treatment for stomach cancer 
at the University of Birmingham in 1988 and 
clinical records reagrding his possible treatment 
for tuberculosis at the "Public Health Service" 
beginning in 1999.

2.  The RO should contact SSA in order to obtain a 
copy of it's decision relative to his award of SSI 
benefits in 1997, to include copies of all medical 
records relied upon in making the determination.

3.  The appellant is hereby advised of his right 
to submit additional evidence and argument on the 
matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

4.  Following completion of the foregoing 
development, the RO should then schedule the 
appellant for a comprehensive VA examination in 
order to determine the severity of all present 
disorders.  A detailed history should be obtained 
from the appellant and the record carefully 
reviewed.  All necessary special studies or tests 
are to be accomplished.  Following examination and 
review of the claims folder, the examiner is 
requested to provide opinion as to the degree of 
industrial impairment that is caused by the 
appellant's disabilities.  The findings should 
reflect review of the entire evidentiary record.  
Accordingly, the claims file and a copy of this 
remand must be made available to the examiner 
prior to the examination.

5.  The appellant is hereby advised that, in the 
event he fails to report for VA examination 
without good cause, his "other" original claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).

6.  Following the completion of the above, the RO 
should readjudicate the claim of entitlement to 
nonservice- connected pension by reason of 
permanent and total disability with consideration 
given to any additional evidence obtained pursuant 
to this remand.  The RO is requested to assign 
disability ratings for all disabilities shown by 
the record, to include consideration of Diagnostic 
Code 5003, VA O.G.C. Prec. Op. No. 09-98 (August 
14, 1998), the provisions of §§ 4.40, 4.45 and 
4.59 and the holding in Deluca.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	(CONTINUED ON NEXT PAGE)





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












